DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                          SpecificationThe disclosure is objected to because of the following informalities:
Currently, ([0013]) of the specifications reads “Further, the wormshaft 210 is held tiltably around the second bearing 242 and is pressed against the worm wheel 220 via the first bearing 241 by biasing force from the biasing member 250. However, it should read “Further, the wormshaft 210 is held tightly around the second bearing 242 and is pressed against the worm wheel 220 via the first bearing 241 by biasing force from the biasing member 250.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Currently claims 5 & 6 recites the limitation "the projection portion" in line 1.  Highlighting, while there is sufficient antecedent basis for this limitation in the preceding claims. The claims of which claims 5 & 6 depend on i.e. claims 3 & 4, respectively. Each mention two projections, namely a first and third (Claim 3) and second and fourth (claim 4). As such, the unitary mention of “the projection portion” in claims 5 & 6, leave it ambiguous to which projection portion they are referring too. Appropriate commentary or correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1 & 3-6 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Tanaka et al. (US-2014/0,318,289, hereinafter Tanaka)Regarding claim 1, 	

a plurality of tooth forming portions provided such that the tooth forming portions are disposed at predetermined intervals on a circumference of the resin molding mold, 
wherein the tooth forming portions each include a projection portion provided in a part of a tooth-flank forming surface by which a tooth flank is formed.
Tanaka teaches the following:
& b.) ([0066]) teaches that as shown in FIG. 10 (a), initially, a mold 100 for injection-molding the wheel 80 is provided (a provision step). The stationary mold member 101 is a member for forming an outer circumferential portion of the resinous wheel body 92 and the teeth 81. Adding, as depicted in (Fig. 10a), the mold comprises tooth forming portions are disposed at predetermined intervals.
Regarding claim 3-4, 	
The tooth forming portions each include a first projection portion and a third projection portion that are provided as the projection portion on a first forming surface; and 
the first projection portion and the third projection portion are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane, the central plane or the plane along the central plane serving as a reference.
The tooth forming portions each include a second projection portion and a fourth projection portion that are provided as the projection portion on a second forming surface; and 
the second projection portion and the fourth projection portion are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane, the central plane or the plane along the central plane serving as a reference.
Tanaka teaches the following:
& b.) ([0061]) teaches that the meshing recessed portion 81 di has a depth distribution shown by contour lines of FIG. 8. The depth distribution of the meshing recessed portion 81 di is as follows. The point Pla located in a vicinity of a bottom land 81 c and a region Q1 (a lower recessed part Q1) surrounding the point Pla have a large depth. The point P9 a located in a vicinity of the tip 81 b and a region Q2 (an upper recessed part Q2) surrounding the point P9 a have a large depth. A region Q3 (an intermediate recessed part Q3) between the lower recessed part Q1 and the upper recessed part Q2 has a depth smaller than the depths of the lower recessed part Q1 and the upper recessed part Q2. Highlighting, that the Q1, Q2 & Q3 regions and their contours are produced by first, second, third and fourth projection portions that are found on the first and second forming surfaces, respectively. Adding that the formed Q1, Q2 & Q3 regions and their contours are found to be the impressions made by the first, second, third and fourth projection portions that are found on the first and In re Boesch, 205 USPQ 215 (CCPA 1980) &In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23, respectively.
Regarding claim 5-6, 	
Wherein the projection portion includes two peaks arranged in a direction corresponding to a face width.
Wherein the projection portion includes two peaks arranged in a direction corresponding to a face width
Tanaka teaches the following:

    PNG
    media_image1.png
    383
    433
    media_image1.png
    Greyscale
As depicted in (Fig. 9C), shown are the Q1, Q2 & Q3 regions and their contours. Where it is understood that the inverse of these projection of their contours are found to be on the first and second surfaces of the mold. Accordingly, the red circles show where the projection portion includes two peaks arranged in a direction on each individual surface.Noting, that while no discrepancies are found to exists. It should be noted the shape of the shape of the tooth is understood to have an impact on the meshing ability of the worm and gear, ([0011]). As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) &In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23, respectively. 
                                                     Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
                                                          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
C.) Claim(s) 1-6, is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in alternative under 35 U.S.C 103(a) as being unpatentable over Rensong et al. (CN-203,202,159, hereinafter Rensong)Regarding claim 1, 	
A resin molding mold by which a resin worm wheel for a worm speed reducer is molded, the resin molding mold comprising 
a plurality of tooth forming portions provided such that the tooth forming portions are disposed at predetermined intervals on a circumference of the resin molding mold, 
wherein the tooth forming portions each include a projection portion provided in a part of a tooth-flank forming surface by which a tooth flank is formed.
Rensong teaches the following:
& b.) ([0024]) teaches that the metal disc body of the worm gear can be directly punched and formed, the flexible outer ring and the involute helical teeth can be injection-molded, the tooth surface after processing has only a small machining allowance, and there is no burr in the subsequent processing, and the processing accuracy and processing efficiency are relatively high. While the mold is not depicted (Fig. 1) shows the molded gear, as shown the gear has teeth and grooves 
Regarding claim 2, 	
The tooth forming portions each include a first forming surface and a second forming surface that are provided as the tooth-flank forming surface, the first forming surface and the second forming surface facing each other; 
a first projection portion is provided as the projection portion on the first forming surface; 
a second projection portion is provided as the projection portion on the second forming surface; and 
a maximum projection position of the first projection portion on the first forming surface is different from a maximum projection position of the second projection portion on the second forming surface.
Rensong teaches the following:

    PNG
    media_image2.png
    150
    257
    media_image2.png
    Greyscale
 As depicted in (Fig. 1 & 2) and highlighted below, the gear is understood to be formed by a mold, the mold comprises first forming surface and a second forming surface which form the highlighted surfaces.
& c.) As shown and highlighted below and mentioned in ([0031]), each of the teeth has a meshing groove that is provided on each side of the teeth. Where these meshing grooves are understood to be formed by a first and second 
([0018]) teaches that that on the worm gear, both sides of the involute helical teeth have concave meshing grooves. The engaging groove is used for mating connection with the worm. As such, the shape of the grooves are understood to impact the mating connection with the worm. As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23, respectively. Accordingly, reciting the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Rensong discloses the claimed invention except for the optimal projection position of the first and second projection portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to 
Regarding claim 3-4, 	
The tooth forming portions each include a first projection portion and a third projection portion that are provided as the projection portion on a first forming surface; and 
the first projection portion and the third projection portion are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane, the central plane or the plane along the central plane serving as a reference.
The tooth forming portions each include a second projection portion and a fourth projection portion that are provided as the projection portion on a second forming surface; and 
the second projection portion and the fourth projection portion are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane, the central plane or the plane along the central plane serving as a reference.


    PNG
    media_image3.png
    164
    173
    media_image3.png
    Greyscale
& b.) As show each meshing groove is depicted to have two halves, this results in each tooth having four sections. Where each of these sections is understood to be formed by a respective projection (first, second, third and fourth) found on the first and second forming surfaces, respectively. As such, the projections of the mold that form the meshing groove sectors are found to be symmetrical to each other across a central plane of the gear or a plane along the central plane, the central plane or the plane along the central plane serving as a reference. Noting, that while no discrepancies are found to exists. It should be recalled that on the worm gear, both sides of the involute helical teeth have concave meshing grooves. The engaging groove is used for mating connection with the worm. As such, the shape of the grooves are understood to impact the mating connection with the worm. As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23, respectively.
The same rejection rationale, case law and analysis that was used previously for claim 2, can be applied here and should be referred to for this claim as well.
Regarding claim 5-6, 	
Wherein the projection portion includes two peaks arranged in a direction corresponding to a face width.
Wherein the projection portion includes two peaks arranged in a direction corresponding to a face width.
Rensong teaches the following:

    PNG
    media_image4.png
    245
    355
    media_image4.png
    Greyscale
As shown form the various angles in (Fig. 1 & 2) the meshing grooves are depicted to be at a slight angle (carved into) the tooth of the gear. Resulting in a cup shape (profile of a cup) that is defined by a low point where the two sectors of the groove meet. Accordingly, the mold that forms this shape is understood to comprise projection portion that has two peaks arranged in a direction. Where the two peaks are indicated. Noting, that while no discrepancies are found to exists. It should be recalled that on the worm gear, both sides of the involute helical teeth have concave meshing grooves. The engaging groove is used for mating connection with the worm. As such, the shape of the grooves are understood to impact the mating connection with the worm. As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23, respectively. 
The same rejection rationale, case law and analysis that was used previously for claim 2, can be applied here and should be referred to for this claim as well.
                                                          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.C.) Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US-2014/0,318,289, hereinafter Tanaka)Regarding claim 2, 	
The tooth forming portions each include a first forming surface and a second forming surface that are provided as the tooth-flank forming surface, the first forming surface and the second forming surface facing each other; 
a first projection portion is provided as the projection portion on the first forming surface; 
a second projection portion is provided as the projection portion on the second forming surface; and 
a maximum projection position of the first projection portion on the first forming surface is different from a maximum projection position of the second projection portion on the second forming surface.
Tanaka teaches the following:
As depicted in (Fig. 10a) the mold 100, comprises a first forming surface and a second forming surface that form a tooth-flank forming surface, with the first forming surface and the second forming surface facing each other. A highlight of (Fig. 10a) with the two surfaces exemplified is provided. 

    PNG
    media_image5.png
    173
    465
    media_image5.png
    Greyscale

& c.) ([0063]) teaches that  (Fig. 9 (a)) shows that actual meshing recessed portions 81 dr, 81 dr are formed on opposite tooth surfaces 81 a, 81 a of the tooth 81 of the wheel 80. ([0064]) teaches that referring to FIG. 9(a) to FIG. 9( c), in the embodiment 1, the actual meshing recessed portion 81 dr corresponds to the ideal meshing recessed portion 81 di. Further, the actual meshing recessed portion 81 dr has an outline as viewed from the side of the tooth surface 81 a, which outline is simpler than that of the ideal meshing recessed portion 81 di shown in FIG. 8. This means that a mold for forming the meshing recessed portion 81 di can be simplified.
([0060]) teaches that FIG. 8 shows one tooth 81 of the wheel 80 as the one tooth 81 is viewed from a side of the tooth surface 81 a. On the tooth surface 81 a of the tooth 81 of the wheel 80, an ideal meshing recessed portion 81 di is formed. With ([0064]) teaching that referring to FIG. 9(a) to FIG. 9(c), in the embodiment 1, the actual meshing recessed portion 81 dr corresponds to the ideal meshing recessed portion 81 di. ([0011]) adding that the meshing by the recessed portion is depressed to conform to the locus of contact of the tooth surface of the tooth of the worm. This results in a significantly efficient increase in an area of contact between the tooth surface of the worm and the tooth surface of the worm wheel. The increase in the contact area between the tooth surfaces reduces contact pressures applied to the tooth surfaces. Accordingly, the shape of the shape of the tooth is understood to have an impact on the meshing ability of In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23, respectively. Accordingly, reciting the case law for result effective variables it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Tanaka discloses the claimed invention except for the optimal projection position of the first and second projection portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the projection position of the first and second projection portions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the projection position of the first and second projection portions for the purpose of tailoring and ensuring that the contact area between the 
D.) Claim(s) 1-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamakita et al. (US-8,991,277, hereinafter Hamakita),
A resin molding mold by which a resin worm wheel for a worm speed reducer is molded, the resin molding mold comprising 
a plurality of tooth forming portions provided such that the tooth forming portions are disposed at predetermined intervals on a circumference of the resin molding mold, 
wherein the tooth forming portions each include a projection portion provided in a part of a tooth-flank forming surface by which a tooth flank is formed.
Hamakita teaches the following:
([0030]) teaches that the worm wheel 10 may be formed by, for example, injection molding. By inserting the sleeve 9 in a molding die that is used for the molding, the worm wheel 10 and the sleeve 9 are integrated with each other
([0030]) teaches that the first die 31 and the second die 32 are moved relative to each other along the tooth trace direction of the helical surface portions 10 a′, 10 b′ (direction of an arrow H in FIG. 6) and thus separated from each other. Thus, the worm wheel 10 is formed by the molding die 30.
Regarding Claim 2,
The tooth forming portions each include a first forming surface and a second forming surface that are provided as the tooth-flank forming surface, the first forming surface and the second forming surface facing each other; 
a first projection portion is provided as the projection portion on the first forming surface; 
a second projection portion is provided as the projection portion on the second forming surface; and 

    PNG
    media_image6.png
    252
    172
    media_image6.png
    Greyscale
a maximum projection position of the first projection portion on the first forming surface is different from a maximum projection position of the second projection portion on the second forming surface.
Hamakita teaches the following:
 As depicted in (Fig. 6) and highlighted below, the mold comprises a first and second forming surfaces. 
& c.) ([0037]) teaches that FIG. 7 shows a schematic perspective view of a main portion of a worm wheel according to a second embodiment of the invention. A retaining groove 53 formed in a tooth flank 50 extends to an end portion 40 a in the tooth trace direction from the boundary between a concavely curved surface portion 51 and a helical portion 52. The retaining groove 53 has an arc shape in cross section, and the maximum depth of the retaining groove 53 is set to a value within a range from, for example, approximately 0.3 mm to 0.5 mm. The sectional shape of the 53 may be rectangular or triangular. The retaining groove 53 is formed in each of both tooth flanks of each tooth 40 of the worm wheel. Accordingly, the retaining grove are understood to be formed by the mold, with each forming surface of the mold comprising a projection portion that forms the retaining grooves. 
([0032]) teaches that the retaining grooves are provided for the ability for a lubricant to be reliably retained between the teeth 40 of the worm wheel regardless of whether the worm wheel rotates in the forward direction or the reverse direction. With ([0033]) adding that by retaining the lubricant in the grooves, the lubricant that lubricates the tooth flanks is always supplied on the tooth flanks, and low torque is stably ensured. As such, the size of the grooves are understood to impact the amount of lubricant that can be stored for supplying the tooth flanks, adding that the lubricant impacts the ability to obtain and retain a stable low torque. As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23, respectively. Accordingly, reciting the case law for result effective variable, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Hamakita discloses the claimed invention except for the optimized projection position of the first and second projections.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the projection position of the first and second projections, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the projection position of the first and second projections for the purpose of tailoring the amount of the lubricant that lubricates the tooth flanks is always supplied on the tooth flanks, and low torque is stably ensured, ([0033])
Regarding claim 3-4, 	
The tooth forming portions each include a first projection portion and a third projection portion that are provided as the projection portion on a first forming surface; and 
the first projection portion and the third projection portion are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane, the central plane or the plane along the central plane serving as a reference.
The tooth forming portions each include a second projection portion and a fourth projection portion that are provided as the projection portion on a second forming surface; and 
the second projection portion and the fourth projection portion are disposed to be symmetrical to each other across a central plane of a worm wheel to be formed or a plane along the central plane, the central plane or the plane along the central plane serving as a reference.
Hamakita teaches the following:
& b.) ([0032]) teaches that the retaining grooves are provided for the ability for a lubricant to be reliably retained between the teeth 40 of the worm wheel regardless of whether the worm wheel rotates in the forward direction or the reverse direction. With ([0033]) adding that by retaining the lubricant in the grooves, the lubricant that lubricates the tooth flanks is always supplied on the tooth flanks, and low torque is stably ensured. Where the grooves are understood to be formed by a corresponding first, and second projections on the first and second forming surfaces of the mold, respectively. Furthermore, while the groove is shown to only be provided on one end of each side of the gear’s tooth, the case law for the for the duplication of parts may be recited for provided a groove on all four end surfaces of the gear’s tooth to provide a third and fourth projection. As such the case law for the duplication of parts may be recited, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23, respectively. 
The same rejection rationale, case law and analysis that was used previously for claim 2, can be applied here and should be referred to for this claim as well.
Regarding claim 5-6, 	
Wherein the projection portion includes two peaks arranged in a direction corresponding to a face width.
Wherein the projection portion includes two peaks arranged in a direction corresponding to a face width.
Hamakita teaches the following:

    PNG
    media_image7.png
    232
    159
    media_image7.png
    Greyscale
As shown form the various angles in (Fig. 7) the grooves are depicted to be at a slight angle (carved into) the tooth of the gear. Resulting in a cup shape (profile of a cup). Accordingly, the mold that forms this shape is understood to comprise projection portion that has two peaks arranged in a direction. Where the two peaks are indicated. With ([0033]) adding that by retaining the lubricant in the grooves, the lubricant that lubricates the tooth flanks is always supplied on the tooth flanks, and low torque is stably ensured. As such, the size of the grooves are understood to impact the amount of lubricant that can be stored for supplying the tooth flanks, adding that the lubricant impacts the ability to obtain and retain a stable low torque. As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternatively, and/or in addition to, the case law for the change of size / change of shape may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23, respectively. 
The same rejection rationale, case law and analysis that was used previously for claim 2, can be applied here and should be referred to for this claim as well.
 Conclusion

Koji Akiyama et al. (US-9,643,269) – teaches in the (Abstract) a worm wheel is provided in which a step is not formed near a tooth face meshing with a worm, and noise does not easily occur during power transmission. A worm wheel 1 includes a circular arc-shaped tooth section 5 that is a portion meshing with a worm 101 and configuring a circular tube worm gear, and a helical tooth section 4 that is connected to one end side of the circular arc-shaped tooth section 5. See (Fig. 16).
Ojima et al. (US-2006/0,261,517) – teaches in the (Abstract) a gear piece having a hollow portion of the same shape as a molded gear is formed by performing electrical discharge-machining with respect to a metal member that is smaller in thickness than a tooth width dimension of the molded gear, using a first discharging electrode; a chamfer-application piece having a recess portion of the same shape as the chamfered portions of the molded gear is formed by performing electrical discharge-machining by only a predetermined depth with respect to other metal member. See (Fig. 2) and (Fig. 7).
Kiyota et al. (US-11,047,466) – teaches in the (Abstract) a first concave-convex part is formed in an outer diameter side circumferential surface of a first annular concave part provided in an axial one-side surface of an inner wheel element, and a second concave-convex part is formed in a bottom surface of a second annular concave part provided in the axial other-side surface of the inner wheel element.
Ohmi et al. (US-10,012,303) – teaches in the (Abstract) a fiber reinforced resin gear whose durability in use under a high temperature is enhanced. A fiber reinforced resin gear is formed by injecting a resin material containing glass wool into the inside of a cavity of a mold. Where FIG. 6(a) is a view showing an abrasion state of a tooth of the second test product. FIG. 6(b) is a view showing an abrasion state of a tooth of the second conventional product. As shown in FIGS. 6(a) and 6(b), while a maximum abrasion amount of a tooth surface of the second test product was 0.02 mm, a maximum abrasion amount of a tooth surface of the second conventional product was 0.14 mm. That is an abrasion amount of the tooth of the second test product was smaller than an abrasion amount of the tooth of the second conventional product.
Takeuchi et al. (US-10,724,620) – teaches in the (Abstract) a worm wheel includes: a sleeve; and a toothed portion provided by injection molding so as to cover a part of the sleeve, the toothed portion including a first thick portion provided on a first side face, which is a surface of the sleeve on a side closer to an injection-mold gate in an axial direction.
Takeshi Kunishima (US-10,105,914) – teaches in the (Abstract) a  manufacturing method, an annular preform made of reinforcing fibers is set in a region of a mold which corresponds to a sleeve. In this state, this region of the mold and a region of the mold which corresponds to a tooth portion are filled with a resin. A gear is manufactured by this process.  (Col. 6, lines 26-32) Adding that, protrusions and recesses corresponding to the teeth 17 may be formed in the region corresponding to the outer periphery 7 of the tooth portion 3 of the mold 8, and the teeth 17 may be directly formed in the outer 7 of the tooth portion 3 by injecting the resin. Noting, that this seems to be the same assignee(s) of the instant application, which does not seem to meet any the exemption dates and thus is considered prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741             

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715